People v Calixte (2022 NY Slip Op 05704)





People v Calixte


2022 NY Slip Op 05704


Decided on October 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2017-12140
2017-12141
2017-12142
2017-12143

[*1]The People of the State of New York, respondent,
vGregory Calixte, appellant. (Ind. Nos. 1122/16, 6891/16, 4912/17; Dkt. No. 51233/16)


Patricia Pazner, New York, NY (Sean H. Murray of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel; Darci Siegel on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from four sentences of the Supreme Court, Kings County (Martin Murphy, J.), all imposed August 14, 2017, under Indictment Nos. 1122/16, 6891/16, 4912/17, and under Kings County Docket No. 51223/16, respectively, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the appeal from the sentence imposed under Kings County Docket No. 51223/16 is dismissed as academic; and it is further,
ORDERED that the sentences imposed under Indictment Nos. 1122/16, 6891/16, and 4912/17 are affirmed.
The defendant has completed the term of imprisonment imposed upon his conviction of petit larceny under Kings County Docket No. 51223/16 and, thus, his contention that the sentence imposed on this conviction was excessive has been rendered academic (see People v Zapata, 205 AD3d 740; People v Davis, 205 AD3d 731; People v Stockinger, 131 AD3d 550).
With respect to the remaining three sentences, the period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
BRATHWAITE NELSON, J.P., RIVERA, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court